Case 21-13823-AJC Doc 34 _ Filed 08/26/21 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
[m] 4th Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Jose I. Abascal JOINT DEBTOR: CASE NO.: 21-13823-AJC
SS#: xxx-xx- 6297 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [m] Included L] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section IX [_] Included [m] Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $333.37 formonths 1 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: []NONE- [_] PROBONO
Total Fees: $5,175.00 Total Paid: $1,190.00 Balance Due: $3,985.00
Payable $288.30 /month (Months 1 to 12 )
Payable $262.52 /month (Months 13 to 14 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
Safe Harbor: $4,500.00 Attorney's Fees + $150.00 Costs = $4,650.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Til. TREATMENT OF SECURED CLAIMS _ [_] NONE
A. SECURED CLAIMS: [lm] NONE
B. VALUATION OF COLLATERAL: [| NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [mi] NONE
2. VEHICLES(S): [[] NONE

LF-31 (rev. 06/04/21) Page 1 of 3
x

VI.
VII.

VIII.

Case 21-13823-AJC Doc 34_ Filed 08/26/21 Page 2 of 3

 

 

 

 

 

Debtor(s): Jose I. Abascal Case number: 21-13823-AJC _
1. Creditor: Capital One Auto Finance Value of Collateral: $12,000.00 Payment
Address: POB 4360 Amount of Creditor's Lien: $13,862.00 _| Total paid in plan: $13,017.60
Houston, TX 77210
Last 4 Digits of Account No.: 1789 Interest Rate: 3.25% $2.96 _/month (Months 1 to 14)
VIN: 1HGCR2F59EA219415 $282.09 _/month (Months 15 to 60 )

Description of Collateral:
2014 Honda Accord

 

 

Check one below:
2m incurred 910 days or more pre-

cain incurred less than 910 days pre-

petition

 

 

petition

 

3. PERSONAL PROPERTY: [lm] NONE
C. LIEN AVOIDANCE [mi] NONE
D. SURRENDER OF COLLATERAL: [ll] NONE
E. DIRECT PAYMENTS [m] NONE
TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)] [ml] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS _[[] NONE

A. Pay $8.75 /month (Months 1 to 12 )
Pay $34.56 /month (Months 13 to 14 )
Pay $17.95 /month (Months 15 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [li] NONE
STUDENT LOAN PROGRAM [Bt] NONE
EXECUTORY CONTRACTS AND UNEXPIRED LEASES [Bi] NONE
INCOME TAX RETURNS AND REFUNDS: [|] NONE

[m| The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall

provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income

increases by more than 3% over the previous year’s income. [Miami cases]

NON-STANDARD PLAN PROVISIONS |g] NONE

 

LF-31 (rev. 06/04/21) Page 2 of 3

 
Case 21-13823-AJC Doc 34_ Filed 08/26/21 Page 3 of 3

Debtor(s): Jose I. Abascal Case number: 21-13823-AJC

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Jose I. Abascal Date Date
/s/ Robert Sanchez, Esq. August 26, 2021
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 06/04/21) Page 3 of 3
